Order entered November 1, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00206-CV

              H. JONATHAN COOKE, ET AL., Appellants/Cross-Appellees

                                             V.

             ROBERT C. KARLSENG, ET AL., Appellees/Cross-Appellants

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-06-02783-L

                                           ORDER
       Before the Court is cross-appellants’ October 31, 2018 unopposed motion for an

extension of time to file a reply brief.   We GRANT the motion and extend the time to

November 20, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE